                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


NEVADA CAPITAL INSURANCE
COMPANY, a Nevada Corporation,

               Plaintiff,                                    Case No. 6:19-cv-00612-MC

       v.                                                    OPINION AND ORDER

SEGO CONTRACTORS INC, an Oregon
corporation; MICHAEL SEGOVIANO aka
MIGUEL SEGOVIANO, an individual;
KAROMA PROPERTIES, LLC, an
Oregon limited-liability company;
SERVICE EXPRESS GROUP OREGON,
INC., an Oregon Corporation;
SEGOVIANO LEASING INC., an Oregon
Corporation; SEGO REAL ESTATE
GROUP, LLC, an Oregon limited-liability
Company; and “H.D.”, an individual
identified by a pseudonym,

            Defendants.
_____________________________

MCSHANE, Judge:

       Plaintiff Nevada Capital Insurance Company moves for summary judgement against

Sego Contractors, Inc., Michael Segoviano, Karoma Properties, LLC, Service Express Group

Oregon, Inc., Segoviano Leasing, Inc., Sego Real Estate Group, LLC, (collectively, the “Sego

Defendants”) and an individual identified as H.D. Plaintiff argues it has no duty to defend or

indemnify any Sego Defendant in the underlying lawsuit. As discussed below, the Court agrees.


1 – OPINION AND ORDER
                                        BACKGROUND

       H.D. is the plaintiff in the underlying action against Sego Defendants. In it, H.D. accuses

Michael Segoviano of unlawful sexual contact with her beginning when H.D. was 13 and

continuing until she was 20. Lether Decl. Ex. 1, ¶¶ 10, 12, 17. She also brings claims of False

Imprisonment, Invasion of Privacy, Negligent Infliction of Emotional Distress, and Premises

Liability against the corporate Defendants. During the relevant time period, Plaintiff issued

Commercial General Liability policies to Sego Contractors.

                                         STANDARDS

       Rule 56 governs the motion for summary judgement. “The court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).


                                         DISCUSSION

       Coverage A of the policy covers “bodily injury” and “property damages” only if caused

by an “occurrence.” McCredie Decl. Ex. 3, 38, ECF No. 18-2. An occurrence is defined in the

policy as “an accident, including continuous or repeated exposure to substantially the same

general harmful conditions.” McCredie Decl. Ex. 3, 51. In Oregon, an “accident” is defined as

“an incident or occurrence that happened by chance, without design and contrary to intention and

expectation.” St. Paul Fire & Marine Ins. Co., Inc v. McCormick & Baxter Creosoting Co, 324

Or. 184, 206 (1996). By definition then, Coverage A applies only to occurrences that were not

intentionally caused. As the Court noted in denying defendants’ motion to stay, the Oregon crime

of sexual abuse of a minor is one of injurious intent. Opinion and Order, 4-5, ECF No. 27

(quoting Mut. of Enumclaw v. Merrill, 102 Or. App. 408, 411–12 (1990).




2 – OPINION AND ORDER
       Defendants argue that even if there is no duty to defend, there may be a duty to

indemnify. The duty to indemnify applies even when there is no duty to defend. Ledford v.

Gutoski, 319 Or. 397, 403 (1994). Instead of looking to the complaint, the duty to indemnify

relies on the “facts proved at trial on which liability is established.” Id. at 399–400. Defendants

argue that because there has not been “substantive litigation in the Underlying Lawsuit, there can

be no determination of whether NCIC’s duty to indemnify has been triggered,” and the Court

must deny the Motion for Summary Judgment. Def’s Opposition to Summ. J. 12, ECF No. 30.

While there has been no substantive litigation in the Underlying Lawsuit, the Court previously

concluded all claims in the underlying lawsuit are derivative of the allegations of sexual abuse of

a minor, an intentional act. Opinion and Order, 7. As the Court noted in the earlier Opinion,

resolution of the question regarding plaintiff’s duty to indemnify is not premature based on the

allegations in the underlying action:

       The question is not merely whether there is an underlying tort action, rather
       “whether resolving the duty to indemnify might require the court to make factual
       determinations that are contested in the underlying liability action.” [Charter Oak
       Fire Ins. Co. v. Interstate Mech., Inc., 958 F. Supp. 2d 1188, 1215 (D. Or. 2013).]

       Even though this matter involves an unresolved tort action in the Underlying
       Lawsuit, the Court is not bound to stay the proceeding. As identified in Charter
       Oak, the issue to determine here is whether any factual determinations yet made
       in the Underlying Lawsuit must be made by this Court to resolve the
       indemnification at issue. As noted above, Plaintiff NCIC owes no duty to
       indemnify, as a matter of law, for any liability based on a claim where “an
       injurious intent is necessarily inferred from this type of intentional misconduct.”
       [Mut. of Enumclaw v. Merrill, 102 Or. App. 408, 412 (1990)]. As in Merill, given
       the nature of the alleged sexual abuse, defendants here are precluded from arguing
       they merely acted negligently in harming H.D. No relevant facts need be
       developed and all claims made by H.D. in the Underlying Lawsuit are derivative
       of the sexual abuse allegation. Because no facts need to be developed to
       determine that there is no duty to indemnify, this claim is not premature.

Opinion and Order, 6-7.




3 – OPINION AND ORDER
        Defendants’ argument that H.D.’s negligence-based claims against the corporate

defendants permit an inference that those defendants did not act intentionally ignores the

allegations in the original complaint filed in the underlying action. That complaint alleges

Segoviano “engaged in an ongoing and continuous pattern and practice of sexual contacts . . .

and sexual intercourse with [H.D.]” McCredie Decl. Ex. 1, ¶ 14. Additionally, “The sexual

harassment of Plaintiff was a continuing, ongoing, uninterrupted series of events that began at

Plaintiff’s age 13, and ended in September 2018. Further, all sexual contact and harassment that

occurred before Plaintiff’s age 18 was knowingly allowed, permitted and encouraged by all

defendants.” Id. at ¶ 18 (emphasis added).1

        Defendants argue that even if there is no coverage under Coverage A of the policy, there

is coverage for the claims of False Imprisonment and Invasion of Privacy under Coverage B of

the policy. The amended complaint in the underlying action alleges:

        Defendant Corporations and each of them falsely imprisoned Plaintiff by, without
        lawful justification or consent, compelling her to accompany Defendant
        Segoviano on long and short business trips both in and around Central Oregon,
        and out of state, and by compelling her to spend time with Segoviano at his office,
        and at various other job sites.

                                                     ****

        Defendant Corporations, and each of them, invaded Plaintiff’s privacy and right
        to seclusion by: a. persuading her to enter into a close physical relationship with
        Segoviano; and b. persuading her to become Segoviano’s companion.

Lether Decl. Ex. 2, ¶¶ 24, 26.

1
  Defendants provide no support for their argument that the Court must ignore the original complaint filed in the
underlying action and focus instead solely on the first amended complaint. Generally, allegations in a complaint
are judicial admissions. American Title Ins. Co. v. Lacelaw Corp., 861 F.2d 224, 226 (9th Cir. 1988). And the
allegations at issue—i.e., that the defendants all knew of and encouraged the sexual abuse, that H.D. was an
employee of the corporations, and that Segoviano committed the abuse while acting within the course and scope
of his employment as the principal owner and CEO of the defendants—were not inadvertent or peripheral
allegations. In fact, these allegations formed the basis for H.D.’s claims against the Sego Defendants. An insurer
must be permitted to rely on the allegations in a complaint when determining whether it owes a duty to defend or
indemnify an insured. Likewise, a Court considering those same issues may look to the allegations supporting the
claims against the insured.

4 – OPINION AND ORDER
        Coverage B provides coverage for damages arising out of “personal and advertising

injury.” McCredie Decl. Ex. 3, 42. “‘Personal and advertising injury’ means injury, including

consequential ‘bodily injury’, arising out of one or more of the following offenses: a. False

arrest, detention or imprisonment; . . . e. Oral or written publication, in any manner, of material

that violates a person’s right of privacy[.]” McCredie Decl. Ex. 3, 51. Unlike Coverage A,

Coverage B does not apply only to “occurrences” or “accidents.” Coverage B does, however,

contain an exclusion stating:

        This insurance does not apply to: a. Knowing Violation Of Rights Of Another
        “Personal and advertising injury” caused by or at the direction of the insured with
        the knowledge that the act would violate the rights of another and would inflict
        “personal and advertising injury”.

McCredie Decl. Ex. 3, 43.

        As noted, the First Amended Complaint alleges that the Corporate Defendants2 “a.

persuad[ed H.D.] to enter into a close physical relationship with Segoviano; and b. persuad[ed

H.D.] to become Segoviano’s companion.” Lether Decl. Ex. 1, 8 ¶26. This relationship consisted

of “an ongoing and continuous pattern and practice of sexual contacts with [H.D.] and sexual

intercourse with [H.D.].” McCredie Decl. Ex. 3, 5 ¶ 12. Because the Oregon crime of sexual

abuse of a minor infers an injurious intent, it follows that the exclusion for injuries “caused by or

at the direction of the insured with the knowledge that the act would violate the rights of another

and would inflict ‘personal and advertising injury’” applies here.

        Finally, Coverage A and Coverage B contain the following “EMPLOYMENT-

RELATED PRACTICES EXCLUSION:”

        This insurance does not apply to:

        “Bodily injury” [or “Personal and advertising injury”] to:

2
 Defendants acknowledge that Michael Segoviano is not an insured and the only issue here is whether certain
actions or inactions of thee corporate defendants are covered.

5 – OPINION AND ORDER
       (1) A person arising out of any:

               a. Refusal to employ that person;

               b. Termination of that person’s employment; or

               c. Employment-related practices, policies, acts or omissions, such
                  as coercion, demotion, evaluation, reassignment, discipline,
                  defamation, harassment, humiliation or discrimination directed
                  at that person[.]

McCredie Decl. Ex. 3, 58. “This exclusion applies: (1) Whether the insured may be liable as an

employer or in any other capacity[.]” Id.

       The original complaint in the underlying action alleges:

                                               9.

       Beginning in or about 2011, when Plaintiff was age 13, Defendant Segoviano
       employed Plaintiff to work for each of Defendant’s corporations as an office
       worker, office manager, administrative assistant, bookkepper, rent collector,
       errand runner, and manager of landlord-tenant relations. This employment
       relationship continued unabated until September 2018. Defendant Segoviano at all
       times material while working as CEO of the Corporate Defendants worked
       closely with Plaintiff and was Plaintiff’s boss and supervisor.

                                             ****

                                              11.

       Beginning when Plaintiff was age 13, and continuing until Plaintiff was age 20,
       Defendant Corporations and Defendant Segoviano created a hostile work
       environment for Plaintiff as follows: engaging in a pattern and practice of
       unlawful and unwelcome sexual and non-sexual touching, making sexual jokes,
       sending sexually suggestive text messages, making sexually suggestive telephone
       calls, seeking for sexual favors, making sexual comments about Plaintiff, and
       staring at Plaintiff’s body. This hostile work environment was severe and
       pervasive and substantially impacted the terms and conditions of employment.

                                              12.

       Beginning when Plaintiff was age 13, and in a continuing course of conduct that
       lasted until Plaintiff was age 20, Defendant Corporations and Defendant
       Segoviano engaged in a quid pro quo arrangement with Plaintiff in which Plaintiff
       was threatened with changes in the terms and conditions of her employment,
       including but not limited to unemployment and loss of employment-related
       benefits, unless she submitted to sexual favors.

6 – OPINION AND ORDER
Lether Decl. Ex. 1.

        H.D. originally brought “Unlawful employment discrimination” claims against the

corporate Defendants. The claims were each based on “The acts of sexual harassment alleged in

Paragraphs 9-12 . . . .” Lether Decl. Ex. 1. As the policy excludes any “injury arising out of any .

. . employment-related practices . . . such as coercion . . . [or] harassment,” Plaintiff has no duty

to defend or indemnify Defendants.

                                               CONCLUSION

        Plaintiff’s Motion for Summary Judgement, ECF No. 16, is GRANTED.3


                 IT IS SO ORDERED


                 DATED this 4th day of March, 2020.

                                                             /s/ Michael McShane
                                                               Michael McShane
                                                           United States District Judge




3
  The Court denies Defendants’ motion to certify the following question to the Oregon Supreme Court: Whether
under Oregon law, when a third party sues a corporate entity for negligence based upon the acts or omissions of
an employee, shareholder, officer, director or member who allegedly intended to injure the third party, the lawsuit
alleges an “occurrence” against the corporate entity under its commercial general liability policy. ECF No. 36. As
noted above, even assuming Defendants prevailed on this argument, the policy excludes any “injury arising out of
any . . . employment-related practices such as coercion . . . [or] harassment.” As the alleged corporate conduct
clearly arose out of the excluded employment-related practices, and as the exclusion applies to Coverage A and
Coverage B, the claims at issue are excluded from coverage, regardless of whether the actions constitute an
“occurrence” under the policy.

7 – OPINION AND ORDER
